DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Comment
The application is a national phase entry (35 U.S.C. 371) of international application PCT/IN2019/000010 (see the Application Data Sheet filed 25 May 2021). Accordingly, examination is based on the published international application. See MPEP 1893.03(a).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:  
Various instances of “wane” should be changed to --vane--.
	Various instances of “till” should be changed to --until--.
A space should be added before various instances of parentheses (e.g., “circle(180 degrees)” should be changed to --circle (180 degrees)--).
	On page 2, line 7, “®” should be changed to --(8)--.
	On page 2, line 16, “Y ,” should be changed to --Y,-- (i.e., the space should be removed).
	On page 2, line 23, the hyphen before “enabling” should be deleted.
	On page 2, line 26, one of the periods should be deleted.
	On page 2, third to last line, “handle cum neck” is unclear and should be revised.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “X”, “Y”, “A”, “C”, “D”, “Y-2”.  
The drawings are objected to for the following informalities:
	-In Figure 3, reference character “4” should be changed to --6--;
	-In Figure 4, the top reference character “4” should be changed to --5--.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “reduced handle cum neck” (claim 1), “cup” (claim 1), “hole” (claim 1) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3 are objected to because of the following informalities: 
In claim 1, the periods should be changed to commas, and a period should be added to the end.
claim 3, “the design of the gliding- varying blade (4) turbine mounted on top of the shaft (6) by its sideways circular movement” should be revised for grammar.
In claim 3, the “(4)” before “Resulting” should be deleted.
In claim 3, the lines starting with “Resulting” should be moved to the preceding section.
Various grammatical issues throughout the claims should be revised.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “sealed with a cup” and/or “locked” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163.03 (V), an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. In the instant case, there is no disclosure as to how the instant functions “sealed with a cup” and/or “locked” are claims 2 and 3.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are generally narrative and unclear, failing to conform with current U.S. practice, and also use improper antecedent basis practice, thereby rendering indefinite the metes and bounds of the invention.

In claim 1, the limitation recited as “reduced handle cum neck” renders the claim indefinite since it is semantically unclear.

In claim 1, the limitation recited as “the glide rings tilting lever (7)” (note: “rings” is considered to mean --ring’s--) renders the claim indefinite in light of the disclosure showing (see Figure 3) tilting lever 7 and glide ring 8 as separate and distinct.

In claim 1, the limitation recited as “sealed with a cup and locked” renders the claim indefinite since it is unclear whether it is specifying a method step or structural features (i.e., “a cup”, “a lock”) of the claimed apparatus. The disclosure does not describe this limitation.

Claim 3 is unclear since it includes two distinct sentences.

claim 3, the limitation recited as “the shaft” renders the claim indefinite since it is unclear if it is referring to “vertical axis shaft”/”vertical shaft” or “blade shaft”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelso (US 512,712).

In reference to claim 1 (as far as it is clear and definite)
A wind generator (Fig.1) consisting of a vertical axis shaft (A) incorporating gliding-varying blade (B1) comprising of 
a) a vertical shaft (A) securely fastened with a turbine hub (B) attached with four (i.e., at least four) gliding - varying blades (B1), a
b) Where the position of the blade shaft (i.e., arm b) is fixed, while the attached blades alone revolve around it (see ll.57-60 stating “Said wings or blades are so mounted as to pivot loosely on said arms”) changing its orientation from the knife mode to blade mode ‘and vice versa
c) Where the blade is securely fastened to the blade shaft by its reduced handle cum neck (i.e., a radially inner portion of each blade B1, which has a reduced width) and sealed with a cup (note: the limitation recited as “sealed with a cup” is unclear as to whether it is specifying a method step or a structural limitation) and locked with provision of a hole (i.e., the hole that is occupied by arm b) in the middle for facilitating easy rotation of the blade alone.
d) Where the blade’s varying orientation is achieved by the tilting lever (i.e., an inclined portion of cam C) mounted on the base plate (F1), which starts rising from its initial point, till it reaches the blade shaft level gradually and then ends abruptly after covering halfway mark of its circular orbit with a steep fall.
e) Where the blade guided by the glide rings tilting lever enables the tilting (see ll.80-89) of the blade’s orientation from blade to knife.
f) Where the blade aided by the glide ring’s (i.e., the vertically upper portion of cam C) steep and sudden fall changes its orientation (see ll.85-88) from knife to blade. — ;
g) Where the blade direction stabilizer (i.e., cross-bars b’) ensures the smooth rotation of the turbine without being disturbed by the changing wind, course and direction preventing the resultant wobbling (note: the limitation recited as “ensures the smooth rotation of the turbine without being disturbed by the changing wind, course and direction preventing the resultant wobbling” is considered as a statement of intended use/result that does not structurally limit the claimed apparatus; the identified “stabilizer” is capable of preventing a certain degree of wobbling).
h) Where the semicircular glide ring (note: the upper part of cam C is shown in Figure 2 as extending approximately 180 degrees and, thus, is semicircular; also see ll.80-85) likewise prevents the wobbling of the blade while it is in its knife mode of orbit (note: the limitation recited as “prevents the wobbling of the blade while it is in its knife mode of orbit” is considered as a statement of intended use/result that does not structurally limit the claimed apparatus; the identified “guide ring” is capable of preventing a certain degree of wobbling).



In reference to claim 2 (as far as it is clear and definite)
Kelso discloses:
The windmill turbine of claim 1 wherein the shape of the blade (B1) is designed in a rectangular (note: “rectangular” is considered to mean approximately rectangular in light of Applicant’s Figures 1, 2, and 4 showing the shape of blades 4 as not being a rectangle), flat and broad manner for harvesting maximum wind thrust leading to increased power generation (note: the limitation recited as “for harvesting maximum wind thrust leading to increased power generation” is considered as a statement of intended use/result that does not structurally limit the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelso in view of Chio (WO 2006/041464; see attached copy).


In reference to claim 3 (as far as it is clear and definite)
Kelso discloses:
The wind mill turbine of claim 1, wherein the design of the gliding- varying blade (B1) turbine mounted on top of the shaft (b) by its sideways circular movement facilitates mounting broad and long blades leading to increased torque and power generation (note: the limitations recited as “facilitates mounting broad and long blades” and “leading to increased torque and power generation” are considered as statements of intended use/result that do not structurally limit the claim). The windmill turbine of claim 1.

Kelso does not disclose:
with four blades (B1), one each at 90 degree angle of variation, enables mounting of broad and long blades Resulting in uninterrupted harvesting of the wind thrust leading to increased harvesting of torque and maximization of power generation.

Chio discloses:
	a vertical axis wind turbine comprising four blades that are spaced 90 degrees apart.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of Kelso to include four blades, as disclosed by Chio, for the purpose of achieving a desired performance (i.e., amount of energy generation) and to space the blades equally (i.e., 90 degrees apart), as further disclosed by Chio, for the purpose of imbuing rotational symmetry in order to promote continuous power generation.




Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Sheorey (US 2015/0292482) discloses a vertical axis wind turbine having blades that are caused to pivot by a central cam tube (46). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745